            Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 _________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                   ML No: 1:20-ml-00822
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
SERIOUS FRAUD INVESTIGATION               )
                                          )
__________________________________________)

Reference: DOJ Ref. # CRM-182-71517

              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits under seal this ex parte application for an Order, pursuant to 18 U.S.C. §

3512, appointing the undersigned attorney, Philip R. Mervis, Trial Attorney, Office of

International Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor

subsequently designated by the Office of International Affairs), as a commissioner to collect

evidence and to take such other action as is necessary to execute this and any subsequent,

supplemental requests for assistance with the above-captioned criminal matter from

Liechtenstein. In support of this application, the United States asserts:

                                       RELEVANT FACTS

       1.       The Central Authority of Liechtenstein, the Ministry of Justice, submitted a

supplemental request for assistance (the Request) to the United States, pursuant to the Treaty

Between the United States of America and the Principality of Liechtenstein on Mutual Legal

Assistance in Criminal Matters, U.S.-Liech., S. TREATY DOC. NO. 107-16 (2002) (the Treaty).

As stated in the Request, the Princely Court in Vaduz is investigating unknown subjects for
            Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 2 of 11




serious fraud and money laundering, which occurred between on or about June 24, 2019 and

August 5, 2019, in violation of the criminal law of Liechtenstein, specifically sections 146, 147,

and 165 of the Criminal Code. Under the Treaty, the United States is obligate to assist in

response to the Request.

       2.       According to Liechtenstein authorities, on June 24, 2019, an unknown subject,

posing as “Frau Linder,” contacted the Victim by telephone to discuss a Bitcoin investment

opportunity through Frau Linder’s company. Based on this unknown subject’s representations

during the phone call, the Victim transferred USD 551 to a designated German bank account, for

the purpose of starting the Victim’s Bitcoin investment portfolio. Following this transfer, the

Victim gained access to a fictitious website showing the Victim’s purported Bitcoin investment

account.

       3.       The Victim received several more telephone calls from another unknown subject,

purportedly his assigned investment broker, who called himself “Jack Nelson,” as well as an

English translator, “Mr. Hill.” During these telephone calls, the unknown subjects persuaded the

Victim to make a USD 12,000 Bitcoin investment. Based on the unknown subjects’

representations, on August 5, 2019, the Victim transferred USD 12,000 to Royal Business Bank

account number XXXXXX6218, held for the benefit of Prime Trust LLC, and located in the

United States. Following the August 5, 2019 funds transfer, the unknown subjects broke all

contact with the Victim, and the Victim reported the fraud to Liechtenstein authorities.

       4.       To further the investigation, Liechtenstein authorities have asked U.S. authorities

to provide bank records associated with Royal Business Bank account number XXXXXX6218 in

order to identify account holder(s) and trace the flow of criminal proceeds.




                                                 2
             Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 3 of 11




                                       LEGAL BACKGROUND

        5.        A treaty 1 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The

provisions of a treaty have equal footing with acts of Congress and are binding on the courts.

See Asakura v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103

(1801); United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a

treaty should be construed liberally “to give effect to the purpose which animates it.” United

States v. Stuart, 489 U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent

that the provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty

supersedes the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

        6.        The United States and Liechtenstein entered into the Treaty to promote more

effective judicial cooperation and assistance between the parties in criminal matters. See Treaty,

pmbl. The Treaty obligates each party, upon request, to provide assistance to the other in

criminal investigations, prosecutions, and related proceedings, including assistance in serving

documents, obtaining testimony, statements, records, and executing searches and seizures.

Treaty, Art. 1.

        7.        When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

        Upon application, duly authorized by an appropriate official of the Department of
        Justice, of an Attorney for the Government, a Federal judge may issue such orders
        as may be necessary to execute a request from a foreign authority for assistance in
        the investigation or prosecution of criminal offenses, or in proceedings related to
        the prosecution of criminal offenses, including proceedings regarding forfeiture,
        sentencing, and restitution.

1
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.
                                                    3
             Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 4 of 11




                        *                       *                       *

        [A]n application for execution of a request from a foreign authority under this
        section may be filed . . . in the District of Columbia.

                        *                       *                       *

        The term “foreign authority” means a foreign judicial authority, a foreign
        authority responsible for the investigation or prosecution of criminal offenses or
        for proceedings related to the prosecution of criminal offenses, or an authority
        designated as a competent authority or central authority for the purpose of making
        requests for assistance pursuant to an agreement or treaty with the United States
        regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        8.       Congress enacted this section to make it “easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086. 2 This section provides clear authority for the federal courts, upon application duly

authorized by an appropriate official of the Department of Justice, to issue orders that are

necessary to execute a foreign request.




2
  Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).


                                                    4
             Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 5 of 11




        9.       An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs 3 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government. 4 Upon

such a duly authorized application, Section 3512 authorizes a federal judge 5 to issue “such orders

as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R.

Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

        10.      Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority

to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the “commissioner,” typically


3
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).

4
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).
5
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                    5
         Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 6 of 11




uses a subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s

Subpoena” is included as Attachment A.

                                     REQUEST FOR ORDER

       11.     The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section

3512. In addition, the Request was submitted by an appropriate “foreign authority,” the Ministry

of Justice, the designated Central Authority in Liechtenstein and seeks assistance in the

investigation of serious fraud and money laundering—criminal offenses in Liechtenstein. The

requested Order is necessary to execute the Request, and the assistance requested, i.e., the

production of bank records, falls squarely within that contemplated by Section 3512. Finally,

this application was properly filed in the District of Columbia.

       12.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       13.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas utilized in U.S.

criminal proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to

any person other than the recipient (i.e., no notice to targets or defendants), orders and

commissioner subpoenas issued in execution of a foreign request pursuant to Section 3512 and

the applicable treaty likewise should require no notice other than to the recipients. This is true



                                                  6
         Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 7 of 11




even if the Requesting State, as here, seeks financial records, because the Right to Financial

Privacy Act, 12 U.S.C. §§ 3401 et seq., including its notice provisions, does not apply to the

execution of foreign requests for legal assistance. Young v. U.S. Dept. of Justice, 882 F.2d 633,

639 (2d Cir. 1989), cert. denied, 493 U.S. 1072 (1990); In re Letters of Request from the

Supreme Court of Hong Kong, 821 F. Supp. 204, 211 (S.D.N.Y. 1993); In re Letter of Request

for Judicial Assistance from the Tribunal Civil de Port-Au-Prince, Republic of Haiti, 669 F.

Supp. 403, 407 (S.D. Fla. 1987). Accordingly, this Court should authorize a commissioner to

collect the evidence requested without notice to any person(s) or entity(ies) other than the

recipient(s) of any given commissioner subpoena.

       14.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Philip R.

Mervis, Trial Attorney, Office of International Affairs (or a substitute or successor subsequently

designated by the Office of International Affairs) as a commissioner, authorizing the undersigned

to take the actions necessary, including the issuance of commissioner’s subpoenas, as needed, to




                                                 7
         Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 8 of 11




collect the evidence necessary to execute any pending request for assistance and any subsequent,

supplemental requests in connection with the same matter, in a manner consistent with the

intended use of the evidence.

                                            Respectfully submitted,

                                            VAUGHN A. ARY
                                            DIRECTOR
                                            OFFICE OF INTERNATIONAL AFFAIRS
                                            OK Bar Number 12199


                                     By:    ____________________________
                                            Philip R. Mervis
                                            Trial Attorney
                                            FL Bar Number 41633
                                            Office of International Affairs
                                            Criminal Division, Department of Justice
                                            1301 New York Avenue, N.W.
                                            Washington, D.C. 20530
                                            (202) 616-2718
                                            Philip.Mervis@usdoj.gov




                                               8
Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 9 of 11




                      ATTACHMENT A
         Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 10 of 11




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
[Insert Nature of Case/Investigation]     )
                                          )
__________________________________________)

Reference:     [Insert DOJ#]
(Please repeat when responding.)

                                COMMISSIONER’S SUBPOENA

TO: [Insert Name of Entity]

       I, Commissioner [Insert Attorney Name], Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on [Insert Date], for the purpose of rendering assistance to [Insert

Country], command that you provide the following documents regarding (an) alleged

violation(s) of the laws of [Insert Country]; specifically, [Insert Name of Offense(s), in violation

of Section [Insert Number] of the [Insert Country Adjective] [Criminal][Penal] Code.

       Provide records to International Affairs Specialist [Insert Name] by emailing them to

[Insert Email Address] or by mailing via FedEx either a paper copy of the records or any

commonly used digital storage device loaded with the files to the following mailing address by

__________, 20__:

[Insert IAS Name, Mailing Address, Email Address, and Telephone Number]




                                                     2
        Case 1:20-ml-00822-RBC Document 1 Filed 06/08/20 Page 11 of 11




       For failure to provide records and/or appear for testimony, you may be deemed guilty of

contempt and liable to penalties under the law.


Date: _____________                                ________________________________
                                                   COMMISSIONER
                                                   [Name]
                                                   Trial Attorney
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W., Suite 800
                                                   Washington, D.C. 20530
                                                   (202) [Telephone Number]
                                                   [Email Address]




                                                  3
